DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-15 are pending.

Claim Objections
Claims 1-2, 9, 11, and 14 are objected to because of the following informalities: 
Claim 1: In lines 5-6, Applicant is respectfully advised to amend “a rotating unit installed to be rotatable about the central rotating shaft as a rotation center in the housing” to “a rotating unit installed to be rotatable about the central rotating shaft, the central rotating shaft providing a rotation of the rotating unit.”
Claim 2: In line 2, Applicant is respectfully advised to amend “so that external air” to “so that the external air” to acknowledge the antecedent of claim 1, line 15.
Claim 9: In line 3, Applicant is respectfully advised to amend “form, a porosity of the conductive fiber filter” to “form, and wherein a porosity of the conductive fiber filter” or “form, and a porosity of the conductive fiber filter” to improve grammar.
Claim 11: In line 3, Applicant is respectfully advised to amend “a total heat exchanger” to “the total heat exchanger” to reflect the antecedent in claim 1. In line 7, the semicolon appears to be superfluous.
Claim 14: Applicant is respectfully advised to amend “the first and second sensors” to “the first sensor and the second sensor” to improve clarity.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a purification part, a washing part, and a sterilization part in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “purification part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “purification” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a sector 100a of the housing corresponding to an intake duct 120 and an exhaust duct 130 (Fig. 6; [0070]).
Claim limitation “washing part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “washing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: spray unit 180, spray nozzle 183 (Fig. 7; [0057], [0059]).

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an ultraviolet irradiation unit and a reflective part (Fig. 6; [0057], [0068], [0069]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: In line 7, the claim recites, “a hot air supply pipe connected to one side of the transfer pipe.” However, line 5 recites, “a steam supply pipe connected to one side of the transfer pipe.” Since line 7 does not reference “the one side” of the transfer pipe to acknowledge the antecedent in claim 5, it is unclear whether separate “sides” are claimed, or if each limitation references the same “one side.” For the purposes of examination only, line 7 will be interpreted as reciting “the one side.”
Claim 7 is rejected because of its dependence from claim 6. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-15. The concept of a ventilation type air cleaner comprising a housing having a central rotating shaft therein and including a purification part, a washing part, and a sterilization part in a circumferential direction with respect to the central rotating shaft; a rotating unit installed to be rotatable about the central rotating shaft as a rotation center in the housing; a filter assembly detachably coupled to the rotating unit and configured to sequentially pass through the purification part, the washing part, and the sterilization part according to rotation of the rotating unit; an intake duct connected to the housing and configured to guide a flow of air introduced to the purification part; and an exhaust duct connected to the housing and configured to guide a flow of air discharged from the purification part, wherein the intake duct and the exhaust duct are connected between the outside and a total heat exchanger so that external air flows into the total heat exchanger after passing through the purification part (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Choi (KR20110008430A), which discloses (referencing the attached Espacenet machine translation of 22 November 2021) a dust collector (Abstract) comprising a housing 100, a rotating filter unit 200, an air inlet 110 (Figs. 4 and 5; p. 1/3, last para.), aligned with a filter 241 (p. 2/3, middle) (i.e., a purification part), an air compressor 220 and a fixed brush 400 for maintaining the cleanliness of the filter (p. 3/3, middle) (analogous to a washing part), and a duct 210 Choi does not suggest a sterilization part or a total heat exchanger connected to the duct 210.
Gorbulsky (US 2004/0079234 A1) discloses a filter tank 1 (i.e., a housing) with a rotating drum 2 having a filtering material 3 (i.e., an air cleaner; a purification part) (Figs. 1 and 2; [0018]) that becomes immersed in cleaning fluid as the drum rotates ([0020]) (i.e., a washing part), wherein the filter tank includes an inlet duct 10 and an outlet 9 ([0020]) (i.e., an intake duct and an exhaust duct). However, However, Gorbulsky also does not suggest the providing of a sterilization part or a total heat exchanger.
Okano (US 2019/0041072 A1) discloses a ventilating air conditioning apparatus (Abstract) comprising a rotating honeycomb rotor 1 (i.e., a filter assembly) (Fig. 3; [0049]) that rotates through a process zone to remove contaminants ([0039]) (i.e., a purification part) and a desorption zone where it is exposed to saturated steam ([0045]) for the discharging of the contaminants ([0039]) (i.e., a washing part). However, Okano also does not suggest the providing of a sterilization part or a total heat exchanger. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772